NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STEPHANIE S.K.C. TOYAM.A,
Petition.er,
V.
MICHAEL O. LEAVITT, SECRETARY OF HEALTH
AND HUMAN SERVICES,
Responden,t.
2010-3038
Petition for review of the Merit Systems Protection
B0ard in case n0. SE0752030358-M-1.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R _
Stephanie S.K.C. Toyama moves for leave to file a
supplemental appendix and for the court to take judicial
notice of the Of|ice of Personnel Management’s Position
C1assification Standard for Public Health Prog'ram Spe-
cia1ist positions included in her supplemental appendix
The Secretary of Health and Human Services opposes and

TOYAMA V. LEAVITT 2
moves to strike portions of Toyama’s supplemental ap-
pendix and briefs that refer to the position classification
standard as well as three documents filed in Toyama’s
prior federal district court case against the Secretary.
Toyama replies and opposes the Secretary’s motion to
strike. Separately, Toyan1a moves to strike a copy of a
Centers for Disease Control and Prevention vacancy
announcement The Secretary opposes.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion for leave to file a supplemental ap-
pendix is granted The remaining motions are deferred
for consideration by the merits panel that is assigned to
hear this case.
(2) Copies of this order and the parties motions pa-
pers shall be transmitted to the merits panel assigned to
hear this case.
FoR THE CoURT
AUG 1 7 2010
/sf J an Horbaly
Date J an Horbaly
Clerk
cc: Stephanie S.K.C. Toyama, Esq.
Eric Bruskin, ESq.
s20
000 1-7 2010
JANHORBAL¥
0|.El\K
PEALS FOR